                                             1   JENNIFER HARTMAN KING (Bar No. 211313)
                                                 ALANNA C. LUNGREN (Bar No. 269668)
                                             2   HARTMAN KING PC
                                                 520 Capitol Mall, Suite 750
                                             3   Sacramento, CA 95814
                                                 Telephone:   (916) 379-7530
                                             4   Facsimile:   (916) 379-7535
                                                 JHartmanKing@HartmanKingLaw.com
                                             5   ALungren@HartmanKingLaw.com
                                             6   BEST, BEST & KRIEGER LLP
                                                 HARRIET A. STEINER (Bar No. 109436)
                                             7   500 Capitol Mall, Suite 1700                            Exempt From Filing Fees Pursuant To
                                                 Sacramento, CA 95814                                    Government Code Section 6103
                                             8   Telephone:     (916) 325-4000
                                                 Facsimile:     (916) 325-4010
                                             9   Harriet.Steiner@bbklaw.com
                                            10   Attorneys for Counter Claimant
                                                 CITY OF DAVIS
                                            11

                                            12                                 UNITED STATES DISTRICT COURT
TEL: (916) 379-7530 / FAX: (916) 379-7535




                                            13                               EASTERN DISTRICT OF CALIFORNIA
      520 CAPITOL MALL, SUITE 750




                                            14
        SACRAMENTO, CA 95814
            HARTMAN KING PC




                                            15   CHARLES H. LEWIS AND JANE W.                      Case No.: CIV S-03-2646 WBS AC
                                                 LEWIS,
                                            16                                                      STIPULATION TO EXTEND TRIAL AND
                                                                     Plaintiffs,                    OTHER DEADLINES SET FORTH IN
                                            17                                                      PRETRIAL SCHEDULING ORDER
                                                 v.
                                            18                                                      [PROPOSED] ORDER
                                                 ROBERT D. RUSSELL, ET AL.,
                                            19                                                      [LR 144]
                                                                     Defendants,
                                            20                                                      Trial Date: June 25, 2019

                                            21

                                            22   AND RELATED COUNTER, CROSS AND
                                                 THIRD-PARTY CLAIMS.
                                            23

                                            24

                                            25

                                            26
                                            27
                                                                                         STIPULATION
                                            28
                                                 00035408.1

                                                      STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                                                                         [PROPOSED] ORDER
 1          Counter Claimant City of Davis (the “City”); Counter Claimants The Davis Center, LLC,

 2   Emily A. Stover, individually and as Trustee of the Stover Family Trust and as Personal

 3   Representative for Melvin Stover (Deceased), and Richard Albert Stinchfield, individually and as

 4   Trustee of the Robert S. Stinchfield Separate Real Property Trust and as Trustee of the Barbara

 5   Ellen Stinchfield Testamentary Trust (collectively, “Landowners”); Counter Claimants Potter

 6   Taylor & Co., Potter, Long, Adams & Taylor Ltd., Davis Center, Potter-Taylor, Inc., Potter Taylor

 7   & Scurfield, Inc. (collectively, “Potter-Taylor”); and Counter Defendants Charles H. Lewis

 8   (Deceased) and Jane W. Lewis (Deceased), Estate of Charles H. Lewis (Deceased) and Robert

 9   Zehnder as Personal Representative of Charles H. Lewis (Deceased) (“Lewis”) (the City,

10   Landowners, Potter-Taylor and Lewis are referred to collectively herein as the “Participating

11   Parties”), by and through their respective counsel, hereby stipulate as follows:

12          WHEREAS, on August 12, 2013, The Davis Center moved to amend the scheduling order

13   (Doc. No. 447) and the Participating Parties stipulated to extend the deadlines to disclose experts

14   (Doc. No. 458). On August 30, 2013, the Court entered Orders granting the Motion (Doc. No.

15   457) and approving the Stipulation (Doc. No. 460).

16          WHEREAS, on February 28, 2014, the Participating Parties entered into a further

17   stipulation to amend the scheduling order to allow time to produce and compile data associated

18   with the investigative study (Doc. No. 472). On March 3, 2014, the Court entered an Order

19   approving the Stipulation (Doc. No. 474).

20          WHEREAS, on August 15, 2014, the Participating Parties entered into a further

21   stipulation to amend the scheduling order to allow time to produce and compile additional data

22   associated with the site investigation (Doc. No. 475). On August 19, 2014, the Court entered an

23   Order approving the Stipulation (Doc. No. 477).

24          WHEREAS, on December 12, 2014, the Participating Parties entered into a further

25   stipulation to amend the scheduling order to allow time to develop a cost estimate and work plan

26   for the proposed remediation (Doc. No. 478). On the same day, the Court entered an Order

27   approving the Stipulation (Doc. No. 479).

28            WHEREAS, on June 2, 2015, the Participating Parties entered into a further stipulation to
     00035408.1                                   -2-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   amend the scheduling order to allow additional time to develop a cost estimate and work plan for

 2   the proposed remediation and to enter into possible mediation in an effort to resolve the case

 3   (Doc. No. 480). On June 15, 2015, the Court entered an Order approving the Stipulation (Doc.

 4   No. 481).

 5            WHEREAS, the Participating Parties held a mediation in December of 2015, and since

 6   that time have continued to negotiate settlement terms among themselves and with the California

 7   Regional Water Quality Control Board, Central Valley Region (“Regional Board”).

 8            WHEREAS, on December 21, 2016, in light of progress in settlement negotiations, the

 9   Participating Parties entered into a further stipulation to amend the scheduling order to allow

10   additional time to draft settlement documents and secure approval of those terms by all

11   Participating Parties (Doc. No. 511). On December 22, 2016, the Court entered an Order

12   approving the Stipulation (Doc. No. 512). Under that Order, the trial in this matter was set to

13   commence on October 31, 2017.

14            WHEREAS, on March 7, 2017, counsel for Lewis filed a Statement of Fact of Death in

15   the above-captioned action (“Action”), suggesting upon the record the death of Charles H. Lewis

16   and Jane W. Lewis (Doc. No. 518).

17            WHEREAS, on May 22, 2017, the Superior Court of California for Yolo County duly

18   appointed Robert Zehnder as Personal Representative of Charles H. Lewis in Case Number

19   PB17-94.

20            WHEREAS, on June 15, 2017, the Participating Parties transmitted various settlement

21   documents to the Regional Board, for its review and approval.

22            WHEREAS, on June 22, 2017, the Participating Parties entered into a stipulation agreeing

23   to substitute: 1) Robert Zehnder, as Personal Representative of Charles H. Lewis as a party to this

24   Action in place of Charles H. Lewis (Deceased) and Jane W. Lewis (Deceased) for purposes of

25   the City’s counter claims against Lewis only; and 2) the Estate of Charles H. Lewis (Deceased) as

26   a party to this Action in place of Charles H. Lewis (Deceased) and Jane W. Lewis (Deceased) for

27   purposes of the Landowner’s and Potter-Taylor’s respective counter claims against Lewis only

28   (Doc. No. 526).
     00035408.1                                     -3-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
 1          WHEREAS, on June 22, 2017, in light of the Participating Parties’ progress in having

 2   prepared the various settlement documents and efforts in the process to secure approval of the

 3   settlement documents from the Regional Board, the Participating Parties entered into a further

 4   stipulation to amend the scheduling order and extend the deadlines by three months (Doc. No.

 5   527). On June 23, 2017, the Court entered an Order approving that stipulation (Doc. No. 529).

 6   Under that Order, the trial in this matter was set to commence on January 30, 2018.

 7          WHEREAS, on September 22, 2017, in light of progress in settlement negotiations, the

 8   Participating Parties entered into a further stipulation to amend the scheduling order to allow

 9   additional time to revise settlement documents and secure approval of those terms by all

10   Participating Parties (Doc. No. 531). On the same date, the Court entered an Order approving the

11   Stipulation (Doc. No. 532). Under that Order, the trial in this matter was set to commence on

12   May 1, 2018.

13          WHEREAS, on December 13, 2017, counsel for the City filed a Motion for Summary

14   Judgment or, In the Alternative, Summary Adjudication as to Cross-Claimants Jung Hang Suh

15   and Soo Jung Suh (Doc. No. 533) which was heard on February 5, 2018 (Doc. No. 538).

16          WHEREAS, on December 14, 2017, the Court issued its own Minute Order continuing

17   the Pretrial Conference from February 26, 2018 to March 12, 2018 (Doc. No. 534).

18          WHEREAS, at that time the Participating Parties had not yet reached agreement on the

19   final terms of the Agreement and Covenant Not to Sue (“CNS”) between the Regional Board, and

20   the Participating Parties, but continued their negotiations.

21          WHEREAS, on January 5, 2018, the Regional Board submitted material revisions and

22   changes to the CNS. On January 18, 2018, counsel for Landowners advised all parties to the

23   CNS that their clients rejected the Regional Board’s material revisions to the CNS and offered

24   alternative language.

25          WHEREAS, on January 25, 2018, in light of continued coordination between the

26   Participating Parties to negotiate the terms of the various settlement documents and the Regional

27   Board’s need for additional time to complete its review of the revised settlement documents, the

28   Participating Parties entered into a further stipulation to amend the scheduling order (Doc. No.
     00035408.1                                       -4-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   536).

 2           WHEREAS, on January 26, 2018, the Court entered an Order approving the Stipulation

 3   (Doc. No. 537). Under that Order, the trial in this matter was set to commence on August 7,

 4   2018, and the pre-trial conference was reset to June 18, 2018.

 5           WHEREAS, on February 6, 2018, the Court entered an Order granting the City’s Motion

 6   for Summary Judgment or, In the Alternative, Summary Adjudication as to Cross-Claimants Jung

 7   Hang Suh and Soo Jung Suh (Doc. No. 539).

 8           WHEREAS, on May 11, 2018, in light of continued coordination between the

 9   Participating Parties to finalize the various settlement documents, and to avoid unnecessarily

10   directing the Participating Parties’ resources to trial preparation, the Participating Parties entered

11   into a further stipulation to amend the scheduling order (Doc. No. 540).

12           WHEREAS, on May 14, 2018, the Court entered an Order approving the Stipulation (Doc.

13   No. 541). Under that Order, the trial in this matter was set to commence on January 23, 2019, and

14   the pre-trial conference was reset to October 22, 2018.

15           WHEREAS, on September 19, 2018, in light of the Participating Parties’ continuing

16   efforts toward finalizing the various settlement documents between themselves as well as the

17   Regional Board, and in order to obtain final client approval of the near-final settlement

18   documents, the Participating Parties entered into a further stipulation to amend the scheduling

19   order (Doc. No. 542).

20           WHEREAS, on September 21, 2018, the Court entered an Order approving the Stipulation

21   (Doc. No. 543). Under that Order, the trial in this matter was set to commence on April 23, 2019,

22   and the pre-trial conference was reset to January 28, 2019.

23           WHEREAS, on January 7, 2019, in light of the Participating Parties’ progress in finalizing

24   the various settlement documents and obtaining final client approval and in order to allow the

25   Participating Parties and Regional Board time to execute the various settlement documents, the

26   Participating Parties entered into a further stipulation to amend the scheduling order (Doc. No.

27   544).

28            WHEREAS, on January 8, 2019, the Court entered an Order approving the Stipulation
     00035408.1                                -5-
       STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                          [PROPOSED] ORDER
 1   (Doc. No. 545). Under that Order, the trial in this matter was set to commence on June 25, 2019,

 2   and the pre-trial conference was reset to April 1, 2019.

 3            WHEREAS, on February 14, 2019, the Court entered a Minute Order resetting the pre-

 4   trial conference from April 1, 2019, to April 15, 2019 (Doc. No. 546).

 5            WHEREAS, since the Court’s January 8, 2019, Order resetting the trial date to June 25,

 6   2019, the Participating Parties have been coordinating with their respective clients and the

 7   Regional Board to obtain signatures on the various settlement documents. At this stage, the final

 8   settlement documents are very close to full execution by the Participating Parties and the

 9   Regional Board.

10            WHEREAS, due to the upcoming June 25, 2019, trial date, proceeding toward trial on the

11   current schedule would unnecessarily direct the Participating Parties’ resources to trial

12   preparation. An extension of the existing deadlines by approximately four months will allow the

13   Participating Parties to focus their resources on finalizing execution of the various settlement

14   documents and coordinating on other final steps to facilitate the resolution of this litigation, such

15   as preparing a Joint Motion for Good Faith Settlement Determination, and avoid the need for trial.

16            NOW THEREFORE, the Participating Parties hereby stipulate to extend the existing

17   deadlines to the following dates:

18            1. Final pre-trial conference is reset to August 19, 2019, or at such time that is convenient

19                for the Court; and

20            2. Jury trial is reset for October 29, 2019, or at such time that is convenient for the Court.

21   Dated: March 26, 2019             Respectfully submitted,

22                                     Law Offices of Francis M. Goldsberry
23
                                       By: /s/ Francis M. Goldsberry (as authorized on Mar. 26, 2019)
24                                     Francis M. Goldsberry
25                                     Attorneys for Counter Claimants Potter-Taylor & Co.; Potter, Long,
                                       Adams & Taylor, Ltd.; Davis Center; Potter-Taylor, Inc. and Potter
26                                     Taylor & Scurfield, Inc.
27

28
     00035408.1                                         -6-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
 1

 2
     Dated: March 26, 2019       Respectfully submitted,
 3

 4                               Hartman King, PC

 5
                                 By: /s/ Jennifer Hartman King
 6                               Jennifer Hartman King

 7                               Attorneys for Counter Claimant City of Davis
 8
     Dated: March 26, 2019       Respectfully submitted,
 9
                                 Koeller, Nebeker, Carlson & Haluck, LLP
10

11                               By: /s/ Peter Dye (as authorized on Mar. 21, 2019)
                                 Peter Dye
12
                                 Attorneys for Counter Claimants The Davis Center, LLC; Emily A.
13                               Stover, individually and as Trustee of the Stover Family Trust and
                                 as Personal Representative for Melvin Stover (Deceased); and
14                               Richard Albert Stinchfield, individually and as Trustee of the
                                 Robert S. Stinchfield Separate Real Property Trust and as Trustee of
15                               the Barbara Ellen Stinchfield Testamentary Trust
16
     Dated: March 26, 2019       Respectfully submitted,
17
                                 Schuering Zimmerman & Doyle LLP
18

19                               By: /s/ Keith D. Chidlaw (as authorized on Mar. 25, 2019)
                                 Keith D. Chidlaw
20
                                 Attorneys for Counter Defendants Charles H. Lewis (Deceased) and
21                               Jane W. Lewis (Deceased), Robert Zehnder, as Personal
                                 Representative of Charles H. Lewis, and Estate of Charles H. Lewis
22                               (Deceased)
23

24

25

26                           PROPOSED ORDER ON FOLLOWING PAGE
27

28
     00035408.1                                   -7-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
 1

 2
                                    [PROPOSED] ORDER
 3
              For good cause and pursuant to the above stipulation of the Participating Parties, IT IS
 4
     HEREBY ORDERED that:
 5
              1. Final pre-trial conference is reset to August 19, 2019 at 1:30 p.m.
 6
              2. Jury trial is reset for October 29, 2019 at 9:00 a.m.
 7
              IT IS SO ORDERED.
 8
     Dated: April 1, 2019
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     00035408.1                                       -8-
        STIPULATION TO EXTEND TRIAL AND OTHER DEADLINES SET FORTH IN PRETRIAL SCHEDULING ORDER;
                                           [PROPOSED] ORDER
